Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-21, renumbered 1-20 are allowed herein. None of the prior art of record, alone or in combination teaches or suggests the combination of limitations set forth in the amended independent claims. The prior art of record includes several relevant disclosures of related are as set forth in the prior office actions but fails to teach the claimed invention as presently amended including: 
A method, comprising: receiving, by a computer device, user input to tag at least one line of code with one of plural predefined types of metadata tags, wherein the at least one line of code is a subset of a source code that is stored in a code repository and editable by plural different users via a client source code editor program, wherein the user input includes: a first user input from a first user in a user interface of the client source code editor program, the first user input selecting the at least one line of code; and a second user input from the first user selecting the one of the plural predefined types of metadata tags from a menu or list presented in the user interface, and wherein the plural predefined types of metadata tags include a first type that indicates at least one other line of code to change in response to detecting a change to the at least one line of code; tagging, by the computer device and in response to the receiving the user input, the at least one line of code with the one of the plural predefined types of metadata tags; detecting, by the computer device, [[a]] the change to the at least one line of code after the tagging; detecting, by the computer device, that the at least one other line of code is not changed in response to detecting the change to the at least one line of code; generating, by the computer device, an alert which warns the first user about comments that document the at least one line of code based on the detecting the change to the at least one line of code; sending, by the computer device, to the first user a first message that the at least one other line of code is not changed in response to detecting the at least one other line of code is not changed; and sending, by the computer device, to [[the]] a second user a second message in response to the detecting the change to the at least one line of code, wherein the second message is selected from the group consisting of a text message, an email, and a telephone call that plays an automated message.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
5/5/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191